ORDER

PER CURIAM.
General Motors Corporation, employer, appeals from an award of the Labor and Industrial Relations Commission granting claimant, Jay Gus, workers’ compensation benefits due to an injury that he sustained while employed by General Motors Corp. Employer asserts the commission erred because claimant failed to prove medical causation. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The award of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value.
The award is affirmed in accordance with Rule 84.16(b).